DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0040206 hereinafter Yoshida. 
Regarding Claim 1, Yoshida teaches an all-solid-state battery (paragraph 30), comprising a positive electrode; a negative electrode; and a solid electrolyte layer disposed between the positive electrode and the negative electrode (paragraph 88), wherein the positive electrode comprises first solid electrolyte particles [solid electrolyte particle B] and the solid electrolyte particle is sulfide-based (paragraph 60 which teaches that same solid electrolyte particle is used in A and B; and paragraphs 35-36), the negative electrode comprises first solid electrolyte particles [solid electrolyte particle B] and the solid electrolyte particle is sulfide-based (paragraphs 60 and 71 which teach that same solid electrolyte particle is used in A and B; and paragraphs 35-36), and the solid electrolyte layer comprises second solid electrolyte particles [solid electrolyte particle B] having ion conductivity and the solid electrolyte particle is sulfide-based (paragraphs 31, 33, 35-36). 
Yoshida further teaches that the solid electrolyte particle B has the average particle diameter smaller than the average particle diameter of the solid electrolyte particle A (paragraph 60 teaches that the difference between the average particle diameter of solid electrolyte particle B and solid electrolyte particle A is 0.3 µm or more). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery wherein the solid electrolyte particle B has the average particle diameter smaller than the average particle diameter of the solid electrolyte particle A before the effective filing date of the claimed invention because Yoshida discloses that such configuration can improve adherence property and internal resistance in the battery (paragraph 60). 
Regarding Claim 2, Yoshida teaches that the solid electrolyte layer has a thickness of 1 µm to 15 µm (paragraph 88), the thickness being smaller than a thickness of the positive electrode and a thickness of the negative electrode (paragraphs 90, 105-106). 
Regarding Claims 3-6, Yoshida teaches that the  solid electrolyte particle A has average particle diameter of 1.5 µm or less (paragraph 32) and the solid electrolyte particle B has average particle diameter of 1 µm or less (paragraph 60, see Examples 1-2, paragraphs 34-36 further teach that the solid electrolyte A includes first group of particles and second group of particles having average particle diameter of 1.5 µm or less). 
Regarding Claim 7, Yoshida teaches the solid electrolyte layer as described above and expected to have a packing density of 99 vol % or more (see MPEP 2112.01). 
Regarding Claim 11, Yoshida teaches an all-solid-state battery (paragraph 30), comprising a positive electrode; a negative electrode; and a solid electrolyte layer disposed between the positive electrode and the negative electrode (paragraph 88), wherein the positive electrode comprises first solid electrolyte particles [solid electrolyte particle B] and the solid electrolyte particle is sulfide-based (paragraph 60 which teaches that same solid electrolyte particle is used in A and B; and paragraphs 35-36), the negative electrode comprises first solid electrolyte particles [solid electrolyte particle B] and the solid electrolyte particle is sulfide-based (paragraphs 60 and 71 which teach that same solid electrolyte particle is used in A and B; and paragraphs 35-36), and the solid electrolyte layer comprises second solid electrolyte particles [solid electrolyte particle B] having ion conductivity and the solid electrolyte particle is sulfide-based (paragraphs 31, 33, 35-36). 
Yoshida further teaches that the solid electrolyte particle B has the average particle diameter smaller than the average particle diameter of the solid electrolyte particle A (paragraph 60 teaches that the difference between the average particle diameter of solid electrolyte particle B and solid electrolyte particle A is 0.3 µm or more). 
Yoshida further teaches that the solid electrolyte A includes first group of particles and second group of particles having average particle diameter of 1.5 µm or less (paragraphs 34-36). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery wherein the solid electrolyte particle B has the average particle diameter smaller than the average particle diameter of the solid electrolyte particle A and particle A includes first group particles and second group particles before the effective filing date of the claimed invention because Yoshida discloses that such configuration can improve adherence property and internal resistance in the battery (paragraph 60). 
Regarding Claim 13, Yoshida teaches that the solid electrolyte layer has a thickness of 1 µm to 15 µm (paragraph 88), the thickness being smaller than a thickness of the positive electrode and a thickness of the negative electrode (paragraphs 90, 105-106). 
Regarding Claims 14-15, Yoshida teaches that the  solid electrolyte particle A has average particle diameter of 1.5 µm or less (paragraph 32) and the solid electrolyte particle B has average particle diameter of 1 µm or less (paragraph 60, see Examples 1-2). 
Regarding Claim 16-17, Yoshida teaches the solid electrolyte A includes first group of particles and second group of particles (paragraphs 34-36) and the solid electrolyte layer as described above is expected to have a packing density of 99 vol % or more (see MPEP 2112.01). 
Regarding Claim 18, Yoshida teaches that the content of the binder is 0.1 parts by weight (paragraph 48). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0040206 hereinafter Yoshida in view of U.S. Pre-Grant Publication No. 2014/0193689 hereinafter Takami. 
Regarding Claim 12, Yoshida does not specifically disclose average particle diameter of 5 µm or more, however, Takami teaches an electrochemical cell (all-solid-state battery), comprising a positive electrode, a negative electrode, and a solid electrolyte layer disposed between the positive electrode and the negative electrode (paragraph 52), wherein the electrode material comprises first solid electrolyte particles and the solid electrolyte layer comprises second solid electrolyte particles (see Examples 1-2), and wherein the second solid electrolyte particles have average particle size of 10 µm (paragraph 69). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery wherein the solid electrolyte particles in the electrolyte layer is at least 5 µm before the effective filing date of the claimed invention because  discloses that such configuration can form a battery having improved discharge and cycle life performance (paragraph 78). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729